DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2019/073239 01/25/2019
FOREIGN APPLICATIONS
CHINA 201810097221.3 01/31/2018
This office action is in response to Applicant’s amendment submitted January 14, 2022.  Claims 7 and 11-14 are pending.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
The rejection of claim(s) 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by CN107137413A is withdrawn because CN107137413A does not teach a concentration of 50 mg/mL.
The rejection of claim(s) 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Liu is withdrawn because Liu does not teach a concentration of 50 mg/mL.

The following rejection was modified as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an injection composition containing Pulsatilla Saponin B4, which is a product of nature, at a concentration of 50 mg/mL.  The claim also recites a pharmaceutically acceptable auxiliary material.
The claimed product does not have markedly different characteristics from its naturally occurring counterpart in its natural state.  There is no evidence that claimed concentration results in a change in structure or function relative to the saponin as found in nature.
This judicial exception is not integrated into a practical application because generally linking the use of a judicial exception to a particular field of use does not integrate a judicial exception into a practical application.  See MPEP 2106.04(d) and 2103.05(h).
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutical auxiliary materials and dosage forms are well-understood, routine, and conventional.  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, is included in MPEP 2106 as a limitation that courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception. Addition of carriers or excipients to types of pharmaceutical compositions is well-understood, routine, and conventional.  The art recognizes that the claimed compound is included in a 

The following new rejection was necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108938654-A, December 7, 2018, machine translation).
Liu teaches an injectable pulsatilla root saponin B4 and pharmaceutically acceptable auxiliary material.  See abstract.  Liu teaches that the concentration of B4 is 0.05-5%. See page 2.  The claimed 50 mg/mL is equivalent to about 5% if the auxiliary material is water.
Liu does not exemplify a composition at a concentration of 50 mg/mL.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Liu’s composition at a concentration of 50 mg/mL because 50 mg/mL is about 5%, and Liu teaches that a concentration of 5% is suitable.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”
	The preamble “for treating viral and/or bacterial diseases” is an intended use of the composition, but does not result in a structural difference between the claimed invention and the prior art.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623